Citation Nr: 0533151	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  03-19 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a chronic low back 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran had active military duty from August 1953 to May 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which found that the veteran had not 
submitted new and material evidence sufficient to reopen a 
claim for service connection for a low back disorder. In 
December 2004 the Board REMANDED the case for additional 
development, to include additional attempts to obtain the 
veteran's service medical records. That development has been 
completed to the extent possible and the case has been 
returned to the Board for final adjudication.  

The veteran filed a timely substantive appeal and elected to 
have the case decided without a hearing.  

Although in the May 2003 rating decision the RO determined 
that there was no new and material evidence to reopen the 
veteran's claim, the Board itself must make a determination 
as to whether evidence is new and material before addressing 
the merits of a claim. See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Thus, the question as to whether the 
evidence before the Board is new and material will be 
discussed below.


FINDINGS OF FACT

1.  An unappealed November 1997 RO decision denied the 
appellant's application to reopen a claim for service 
connection for a chronic low back disorder.

2.  Evidence added to the record since the November 1997 RO 
decision relates to an unestablished fact necessary to 
substantiate the appellant's claim, and raises a reasonable 
possibility of substantiating the claim.






CONCLUSIONS OF LAW

1.  The unappealed November 1997 rating decision which denied 
the veteran's application to reopen a claim for service 
connection for a chronic low back disorder is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the November 1997 RO decision 
denying the veteran's application to reopen a claim for 
service connection for a chronic low back disorder is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim. On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). 
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) . 
Information means non-evidentiary facts, such as the 
claimant' s address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim. See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5). Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

As discussed in more detail below, sufficient evidence is of 
record to grant the appellant's claim.  Therefore, no further 
development is needed.
Factual Background

The veteran's DD Form 214 lists his primary military 
occupation as a light vehicle driver.  He contends that he 
was involved in a motor vehicle accident during service while 
stationed in Germany in March or April 1955. He reports that 
he was hospitalized for several weeks, then released, and 
then seen on several additional occasions thereafter. 
Although the RO's efforts to obtain the veteran's service 
medical reports have been unsuccessful, a copy of a military 
serial profile report, dated in August 1954, indicates that 
the veteran was unfit for return to full duty and unfit for 
prolonged marching, sitting and lifting as a result of an 
"acute back strain." The limitation was to extend until 
February 1955, when it would be automatically terminated. 

A post-service VA medical report dated in February 1997 shows 
that x-rays of the lumbar spine revealed an old fracture at 
T12.  The clinician noted that a bone scan that had been done 
two weeks earlier was negative for any abnormalities.  In a 
second report the clinician indicated that the veteran had 
developed sudden low backache of five days duration that was 
aggravated by movement.  

The veteran filed his initial claim for service connection 
for a low back disorder in March 1992, almost 37 years after 
he was separated from service in May 1955.  This claim was 
denied by the RO in November 1992, and the veteran was 
notified of the decision and his appellate rights.  However, 
he did not appeal the November 1992 decision and it became 
final.  He later attempted to reopen this claim and, in 
November 1997, the RO issued a rating decision which found 
that he had failed to submit new and material evidence 
sufficient to reopen his claim, the veteran was notified of 
this decision and his appellate rights, he did not appeal, 
and that decision became final.  The veteran submitted his 
current application to reopen his claim in March 2003.

Evidence received since the November 1997 RO decision 
consists of post-service medical reports and a witness 
statement.  In August 1999 during a VA medical consultation, 
the veteran related having injured his back while on active 
duty when he was involved in a truck accident.  A February 
2001 VA medical report recorded a history provided by the 
veteran that he had injured his lower back in a motor vehicle 
accident in the 1960's.  An April 2001 report shows that the 
veteran presented complaints of back pain.  A back MRI 
revealed significant stenosis of L5-S1 due to degenerative 
joint disease.  The clinician also noted a questionable 
hyperintense lesion at T7 with no compression of the spinal 
cord or roots.  In an October 2001 report a clinician 
indicated that the veteran had a collapsed T12, as well as 
other spinal abnormalities.  A whole body bone scan conducted 
in July 2003 did not confirm the T12 deformity, but was 
interpreted as showing a minimal levo rotoscoliosis of the 
lumbar spine.  

In a witness statement dated in January 2005, a former 
comrade of the veteran stated that he visited the veteran at 
a military hospital while he was in service.  He stated that 
the veteran was hospitalized in 1954 because he was severely 
injured in a military vehicle accident.  

New and Material Evidence

The November 1997 RO decision denying the veteran's 
application for service connection for a chronic low back 
disorder is final and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105 (West 2002).  In order 
to reopen this claim, the appellant must present or secure 
new and material evidence with respect to the claim.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Veterans Appeals (Court) has 
held that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  The revised regulation applies to any claim to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (August 29, 2001).  As this claim to reopen was 
received after that date, the revised regulation is 
applicable.

38 C.F.R. § 3.156(a) was revised to redefine new evidence as 
existing evidence not previously submitted to agency decision 
makers.  Material evidence is redefined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence must not be 
cumulative or redundant of evidence previously on file at the 
time of the last denial and must raise a reasonable 
possibility of substantiating the claim.

                                                               
Analysis

The evidence received since the November 1997 unappealed RO 
decision denying the veteran's application to reopen his 
claim includes a report of an MRI of the spine, which 
revealed significant stenosis at L5-S1 due to degenerative 
joint disease and a questionable hyperintense lesion at T7; 
an October 2001 medical report wherein a clinician indicated 
that the veteran had a collapsed T-12, as well as other 
spinal abnormalities; a whole body bone scan conducted in 
July 2003, which revealed minimal levo rotoscoliosis of the 
lumbar spine; a statement from a former service buddy, dated 
in January 2005, who stated that he visited the veteran at a 
military hospital in 1954 during service because he was 
severely injured in a military vehicle accident; and an 
August 1999 post-service VA medical report, which suggests a 
link tween the veteran's current back disability and an in-
service truck accident, albeit apparently based upon history 
provided by the veteran.  

The Board finds that this additional evidence, which was not 
previously submitted to VA and, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate a claim in that it tends to 
support the veteran's assertion that his in-service back 
injury was severe and necessitated hospitalization, and it 
confirms additional diagnoses of the spine, to include 
deformities that could well be traumatic in origin.  This 
evidence is not cumulative or redundant of evidence 
previously on file at the time of the last denial and it 
raises a reasonable possibility of substantiating the claim.  
It follows that the additional evidence in question is new 
and material.  Accordingly, the Board is required to reopen 
the claim for service connection for a chronic low back 
disorder.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for a chronic low back disorder; 
the appeal is granted to this extent only.


REMAND

Because of the favorable resolution of the veteran's appeal 
to reopen his claim of entitlement to service connection for 
a chronic low back disorder, the Board finds further 
development is necessary to comply with the VA's duty to 
notify and assist prior to adjudication on the merits. 

As stated above, although the RO's efforts to obtain 
additional records pursuant to the Board remand directives 
were unsuccessful, the evidence received since the November 
1997 RO decision tends to show that the veteran injured his 
back during service and that he currently suffers from a back 
condition that may be etiologically related to the injury 
that occurred during active duty.  While the recently 
submitted evidence is sufficient to reopen the veteran's 
claim, it is the Board's judgment that, in light of the 
absence of service medical records or post-service medical 
reports that contain a diagnosis of a chronic low back 
disorder during service or for many ears thereafter, a VA 
orthopedic evaluation that includes an opinion based upon a 
review of all of the relevant evidence of record, to include 
a copy of the military serial profile report, dated in August 
1954, and available post-service medical records, is 
warranted to address the question of whether the veteran's 
current low back disorder began during or is otherwise linked 
to service.  The Board finds that, for the aforementioned 
reasons, the RO must schedule a VA examination that includes 
a nexus opinion.  See 38 U.S.C.A. § 5103(A)(d); 38 C.F.R. 
§ 3.159(c)(4). 8 It is pertinent to note that, if the medical 
evidence of record is insufficient, VA is always free to 
supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Additionally, correspondence from the Social Security 
Administration (SSA) shows that the veteran was awarded 
social security disability in July 1992 (April 1993 and 
January 1996).  Although it is not clear for what disability 
the veteran has been awarded social security benefits, there 
is a possibility that these records may contain information 
relevant to the claim.  VA has a duty to obtain Social 
Security Administration (SSA) records when they may be 
relevant and VA has actual notice that the veteran was 
receiving SSA benefits.  See Voerth v. West, 13 Vet. App. 
117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, the RO should contact the SSA and secure copies 
of any administrative decision relating to the veteran's 
claim for disability benefits and any medical records upon 
which any decision was based.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(2).

In view of the foregoing, this case must be REMANDED for the 
following action:

1.  The RO should contact the SSA and 
obtain and associate with the claims 
file copies of any administrative 
decision (favorable or unfavorable) 
relating to the veteran's claim(s) for 
disability benefits and any medical 
records upon which any decision was 
based.  

Records of a Federal department or 
agency must be sought until it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain these records would be futile.  
38 U.S.C.A. § 5103A(b)(3).

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination for the purpose 
of determining the nature, etiology and 
approximate onset date of any back 
condition that may currently be present.
 
The RO should send the claims file to the 
examiner for review, and the examiner 
should indicate that the claims file was 
reviewed, to include the copy of the 
military serial profile report, dated in 
August 1954, and available post-service 
medical records.  

Following a review of all of the relevant 
medical records in the claims file, to 
include the service medical records and 
post-service medical records; obtaining a 
history from the veteran, the spine or 
back examination, and any tests that are 
deemed necessary, the examiner is 
requested to opine whether it is at least 
as likely as not (50 percent or greater 
probability) that any back disability 
that is currently present began during 
service or is otherwise linked to any 
incident of active duty, to include a 
back injury incurred in a motor vehicle 
accident.  
 
The examiner is also requested to provide 
a rationale for any opinion expressed.  

The clinician is advised that an opinion 
of "more likely" or "as likely" would 
support the veteran's claim of a causal 
relationship, whereas "less likely" 
would weigh against the claim.  If the 
question presented is too speculative to 
answer, the clinician should so indicate.  

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.
 
4.  The RO should readjudicate the 
claim for service connection for 
residuals of a back injury with 
consideration of all of the evidence 
added to the record since the last 
Supplemental Statement of the Case 
(SSOC) issued in October 2005.

5.  If the benefit requested on appeal 
is not granted, the RO should issue 
another SSOC, which should contain 
notice of all relevant action taken on 
the claim, to include a summary of any 
evidence added to the record since the 
October 2005  SSOC.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003), codified at 38 U.S.C. §§ 
5109B, 7112.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 Department of Veterans Affairs


